 

Exhibit 10.1

Execution Copy

SEVENTH AMENDMENT TO CREDIT AGREEMENT

This Seventh Amendment to Credit Agreement (“Seventh Amendment”) is made as of
March 31, 2015, by and among NeoPhotonics Corporation (the “Borrower”), the
Lenders (as defined below) and Comerica Bank, as administrative agent for the
Lenders (in such capacity, the “Agent”).

RECITALS

A.Borrower entered into that certain Revolving Credit and Term Loan Agreement
dated as of March 21, 2013 (as amended, restated or otherwise modified from time
to time, the “Credit Agreement”), with certain financial institutions from time
to time parties thereto (the “Lenders”) and Agent.

B.Borrower has requested that Agent and the Lenders make certain amendments to
the Credit Agreement, and Agent and the Lenders are willing to do so, but only
on the terms and conditions set forth in this Seventh Amendment.

NOW, THEREFORE, in consideration of the Recitals and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Borrower, Agent and the Lenders agree as follows:

1.The definition of “Revolving Credit Aggregate Commitment” in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

“Revolving Credit Aggregate Commitment” shall mean Thirty Million Dollars
($30,000,000), subject to reduction or termination under Section 2.11 or 9.2
hereof.

2.Existing Schedule 1.2 to the Credit Agreement is hereby deleted and replaced
with revised Schedule 1.2 attached hereto as Attachment 1.

3.This Seventh Amendment shall become effective (according to the terms hereof)
on the date (the “Seventh Amendment Effective Date”) that the following
conditions have been fully satisfied by Borrower:

(a)

Agent shall have received counterpart signature pages to this Seventh Amendment,
duly executed and delivered by Agent, Borrower and the Lenders;

(b)

Agent shall have received a signature page to the replacement Revolving Credit
Note, duly executed and delivered by the Borrower; and

Detroit_5334810_2

--------------------------------------------------------------------------------

 

(c)

Borrower shall have paid to Agent an amendment fee of $10,000 and all other
fees, costs and expenses, if any, owed to Agent and the Lenders and accrued to
the Seventh Amendment Effective Date, in each case, as and to the extent
required to be paid in accordance with the Loan Documents.

4.Borrower hereby represents and warrants that, after giving effect to the
amendments to the Credit Agreement contained herein, (a) the execution and
delivery of this Seventh Amendment are within such party’s corporate or limited
liability company powers, have been duly authorized, are not in contravention of
any law applicable to such party or the terms of its organizational documents,
and except as have been previously obtained do not require the consent or
approval, material to the amendments contemplated in this Seventh Amendment, of
any governmental body, agency or authority, and this Seventh Amendment and the
Credit Agreement (as amended herein) will constitute the valid and binding
obligations of such undersigned party, enforceable in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law), (b) the representations and warranties set
forth in Article 6 of the Credit Agreement are true and correct in all material
respects on and as of the date hereof (other than any representation or warranty
that expressly speaks only as of a certain date), and (c) as of the Seventh
Amendment Effective Date, no Default or Event of Default shall have occurred and
be continuing.

5.Except as specifically set forth above, this Seventh Amendment (i) shall not
be deemed to amend or alter in any respect the terms and conditions of the
Credit Agreement (including without limitation all conditions and requirements
for Advances and any financial covenants), any of the Notes issued thereunder or
any of the other Loan Documents; and (ii) shall not constitute a waiver or
release by Agent or the Lenders of any right, remedy, Default or Event of
Default under or a consent to any transaction not meeting the terms and
conditions of the Credit Agreement, any of the Notes issued thereunder or any of
the other Loan Documents. Furthermore, this Seventh Amendment shall not affect
in any manner whatsoever any rights or remedies of the Lenders with respect to
any other non-compliance by Borrower with the Credit Agreement or the other Loan
Documents, whether in the nature of a Default or Event of Default, and whether
now in existence or subsequently arising, and shall not apply to any other
transaction.

6.Borrower and each other Credit Party hereby acknowledges and agrees that this
Seventh Amendment and the amendments contained herein do not constitute any
course of dealing or other basis for altering (i) any obligation of Borrower,
any other Credit Party or any other party or (ii) any rights, privilege or
remedy of the Lenders under the Credit Agreement, any other Loan Document, any
other agreement or document, or any contract or instrument.

7.Except as specifically defined to the contrary herein, capitalized terms used
in this Seventh Amendment shall have the meanings set forth in the Credit
Agreement.

8.This Seventh Amendment may be executed in counterparts in accordance with
Section 13.9 of the Credit Agreement.

2

Detroit_5334810_2

--------------------------------------------------------------------------------

 

9.This Seventh Amendment shall be construed in accordance with and governed by
the laws of the State of California, without regard to principles of conflict of
laws that would result in the application of the laws of a different
jurisdiction.

 

3

Detroit_5334810_2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, the Lenders and Agent have each caused this
Seventh Amendment to be executed by their respective duly authorized officers or
agents, as applicable, all as of the date first set forth above.

 

COMERICA BANK, as Agent and sole Lender

 

By:/s/ Robert Shutt

Name:Robert Shutt

Title:Senior Vice President

 

 

 




Signature Page to Seventh Amendment to Credit Agreement

(5334810)

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, the Lenders and Agent have each caused this
Seventh Amendment to be executed by their respective duly authorized officers or
agents, as applicable, all as of the date first set forth above.

 

 

neophotonics corporation

 

 

By:/s/ Clyde R. Wallin

Name:Clyde R. Wallin

Its:Senior V.P. and CFO

 

 

 

 

 

 

Signature Page to Seventh Amendment to Credit Agreement

(5334810)

--------------------------------------------------------------------------------

 

Attachment 1

Schedule 1.2
Percentages and Allocations

Revolving Credit and Term Loan Facilities




 

LENDERS

 

REVOLVING CREDIT

PERCENTAGE

REVOLVING CREDIT ALLOCATIONS

WEIGHTED PERCENTAGE

 

Comerica Bank

100%

$30,000,000

100%

 

TOTALS

100%

$30,000,000

100%

 

Detroit_5334810_2